Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 10, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153836(23)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  VANESSA OZIMEK,                                                                             Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellant,
                                                             SC: 153836
  v                                                          COA: 331726
                                                             Wayne CC: 13-109046-DC
  LEE J. RODGERS,
             Defendant-Appellee.
  ________________________________________/

        On order of the Chief Justice, the joint motion of Michigan Coalition of Family
  Law Appellate Attorneys and Legal Services Association of Michigan to participate as
  amicus curiae and file a brief in support of the application for leave to appeal is
  GRANTED. The amicus brief submitted on June 7, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 10, 2016